CROSBY, Associate Justice
(concurring specially).
I concur in the opinion and the decision. I believe we should make it clear, however, that our conclusion is reached without reference either to the nature or whereabouts of the note, which is the primary evidence of the debt involved in this controversy, or to the nature of the “security deed” that secured the note. These matters are not shown in the record on appeal and, as to the note at least, were not urged before the Chancellor. Under the circumstances the result reached by the Chancellor is inescapable, despite the patent misrepresentation made by Maud L. Ward Bush to R. D. Faircloth concerning her relationship to the decedent Carl Ward, and despite the fact that R. D. Faircloth would not have been justified in relying upon her misrepresentation.
TERRELL, Acting C. J., concurs.